Citation Nr: 0822355	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a chronic left 
knee sprain and patellar tendonitis.  

2.  Entitlement to a compensable rating for a chronic right 
knee sprain and patellar tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to November 
2003.

These matters are before the Board of Veterans' Appeals from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The case was certified to the Board by the 
Pittsburgh, Pennsylvania RO.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran essentially contends that the evaluations 
currently assigned his left and right knee disorders do not 
accurately reflect its current severity.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The veteran was last afforded a VA examination in August 
2005.  The examination report shows that the examiner noted 
that the "[c]laims file was not available."  Therefore, 
further development is required.

Review of the evidentiary record also reveals that pertinent 
postservice medical records may not be on file.  While 
several VA outpatient treatment records are on file 
concerning treatment afforded the veteran for his bilateral 
knee disorders, these are most recently dated in June 2005.  
The veteran should be requested to inform VA if, and where, 
he has been treated for his service-connected knee disorders 
since June 2005.  Thereafter, appropriate action should be 
taken.

Finally, the development requested in this remand is 
necessary in light of VA General Counsel opinions indicating 
that a veteran who has arthritis and instability of the knee 
may, in certain circumstances, have these impairments rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Moreover, VA's General 
Counsel has held that a veteran could receive separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
VAOPGCPREC 9-2004.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his service-connected left 
and right knee disorders since June 2005.  
If pertinent treatment records are 
identified, the RO should take the 
necessary steps to obtain them.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records (if 
named) would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should thereafter arrange for 
the veteran to undergo VA orthopedic 
examinations of both knees.  The claims 
file must be made available to the VA 
examiner, and the examiner should review 
the file prior to the examination.  All 
appropriate tests and studies, including 
X-rays and range of motion studies of 
both knees, reported in degrees, should 
be accomplished.  All findings should be 
made available to the primary physician 
prior to the completion of his or her 
report, and all clinical findings should 
be reported in detail.

The examiner should render specific 
findings whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left and right knee 
disabilities.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the appellant experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should identify all 
impairments affecting each knee.  With 
respect to each knee, examiner should 
specifically indicate whether arthritis 
is present, and whether there is 
recurrent subluxation or lateral 
instability of the knee.  If subluxation 
or lateral instability is present the 
examiner should opine whether the 
impairment is best characterized as 
"slight," "moderate," or "severe."  
The examiner should also indicate 
whether, in either knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA orthopedic examination, to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Then, the RO should review any 
additional evidence and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories, including the opinions of 
VA's General Counsel discussed above.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).

When this development has been completed, and if a benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

